DETAILED ACTION
Applicant’s response, filed 30 Oct. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Oct. 2020 has been entered.
 
Status of Claims
Claims 4-5, 7-8, and 11-12 are cancelled.
Claims 14-19 are newly added.
Claims 1-3, 6, 9-10, and 13-19 are pending.
Claims 1-3, 6, 9-10, and 13-19 are rejected.
Claims 1, 13, 16, and 18 are objected to.

Claim Objections
Claims 1, 13, 16, and 18
Claim 1 recites “A method of predicting therapeutic efficacy of a combined drug at a computing device” in the preamble. To clarify that the intention is to perform the method using a computing device (see Applicant’s remarks at pg. 6, para. 3) , the preamble should recite “predicting…using a computing device…”
Claim 1 recites “establishing a learning model based on the first data, the second data and the third data…”, which is grammatically incorrect for missing a comma following the penultimate member of the list; accordingly the limitation should recite “the second data, and the third data…”.
Claim 1 recites “…each of the gradient boosting classifier models use different combination of different feature data and different combination of learning parameters…” in lines 22-23, which is a grammatical error and should read “each of the gradient boosting classifier models use a different combination of feature data and a different combination of learning parameters..”.
Claim 13 recites “wherein the information on therapeutic efficacy is identifying by calculating…”, which is a grammatical error and should read “efficacy is identified by calculating…”.
Claim 16 recites “based on information synergic effect corresponding to…”, which is nonsensical. To clarify the term “information synergic effect”, the term should be amended to recite “information relating to a synergic effect” or a similar limitation.
Claim 18 recites, wherein the learning parameters includes loss function, learning rate and a number of boosting states”. The limitation is grammatically incorrect because it recites “parameters includes”, is missing the article “a” before “loss function”, and is missing a comma after the penultimate member of the list; accordingly, the limitation  should recite “the learning parameters include a loss function, learning rate, and a number of boosting states”.
  Appropriate correction is required.

Claim Interpretation
Claim 10 recites “wherein the third data comprise drug target-related data”. The specification discussed drug-target related data and provides an example of a half-maximal inhibitory concentration (IC50) value (pg. 7, lines 8-13); however the specification does not provide a limiting definition of the term. For purposes of applying prior art, the term is interpreted to mean any information based on a drug’s effect on cells, which is necessarily drug-target related.
Claim 15 recites “the second data includes…module information on the target a pathway level. The specification discloses that the ACSN includes information on maps (apoptosis, cell cycle…) and modules (each of which covers a basic cell signaling pathway), and that data at the gene level are converted into the form of a map or module-based matrices (pg. 5, lines 17-25). Therefore, “module information” are interpreted to mean information on pathways.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 16 recites “wherein the class weight is identified based on information synergic effect corresponding to the gradient boosting classifier model”. Applicant’s specification at pg. 10 lines 16-20, pg. 13 lines 8-14, and FIG. 12, discloses that the class weights can be changed to supplement a class imbalance and that the class weights can be applied to a basic weight of 1.0 to a peak weight of 2.2 with a change unit of 2.2. Applicant’s specification at pg. 13, lines 3-7 further discloses that the class imbalance is due to an imbalance in the number of cases in the learning data with a presence of synergic effect compared to cases with an absence of the synergic effect. However, Applicant’s specification does not disclose how the class imbalance between cases with and without synergy in the learning set is used to determine the class weights (e.g. 1.0, 1.2, 1.4… 2.2.), or how any other information relating to a synergic effect is used to determine the class weights. Therefore, Applicant’s specification does not disclose that the class weight is identified based on information relating to the synergic effect corresponding to the gradient boosting classifier model.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “wherein the class weight is identified based on information synergic effect corresponding to the gradient boosting classifier model” recited in claim 16 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6, 9-10, and 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, recite ““identifying third data for correlation between the plurality of drugs and the cells” in lines 6-7. It’s unclear if the limitation of “for correlation between the plurality of drugs and the cells is intended to be an intended use of the identified third data, such that the third data can be unrelated to the correlation between the drugs and the cells, or if the limitation is intended to require that the third data is related to correlation data or even comprises correlation data between the drugs and the cells. As such, the metes and bounds of the claim are unclear. For purpose of examination, the third data is interpreted to be any data, and the limitation “for correlation…” is an intended use of the third data.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “wherein each of the gradient boosting classifier models further use different class weight corresponding to the gradient boosting classifier model”. It’s unclear if the limitation is intended to require each of the gradient boosting classifier models to use different class weights (e.g. multiple class weights), or if the limitation is intended to require each of the gradient boosting classifier models to use a different (i.e. singular) class weight. Furthermore, it’s unclear which of “each of the gradient boosting classifiers’ that “the gradient boosting classifier model” that corresponds to the different class weights refer to. As such, the metes and bounds of the claim are unclear.  If Applicant intends for the gradient boosting classifier that corresponds to the class weights to be the same gradient boosting classifier model that uses the class weights, the limitation “corresponding to the gradient boosting classifier model” can be removed from the claim. For purpose of examination, the limitation is intended to mean each of the different gradient boosting classifier models use one or more different class weights. Sklearn (scikit learn documentation, 2015, pg. 1-17; newly cited), discloses that the sample weights refer to the weights applied to each sample in the data set (pg. 5, para. 2, e.g. sample_weight is an array the length of the number of samples). However, a class weight is understood to mean a weight applied to a classification, and not individual samples, used to penalize misclassification of a minority class (e.g. a weight is assigned to the class and not the sample). Accordingly, it’s unclear if Applicant’s intends for “class weight” to mean sample weights used in the gradient boosting classifier model, as suggested by FIG. 9 of Applicant’s specification, or if class weights refers to weights applied to each class, and not each sample. Clarification is requested. For purpose of examination, “class weight” will be interpreted to mean either sample weight or class weight.

Claim 13 is indefinite for recitation of “wherein the information on therapeutic efficacy is identif[ied] by calculating probabilities of classifier models which predict the combined drug to have a synergic effect and probabilities of classifier models which predict the combined drug to have no synergic effect”. Independent claim 1, from which claim 13 depends, recites “establishing a learning model…; outputting information on therapeutic efficacy of combined drugs based on the learning model…, wherein the learning model is established based on a plurality of gradient boosting classifier models…”. Accordingly, claim 1 recites that the therapeutic efficacy is based on the learning model, which is established based on a plurality of gradient boosting classifiers. It’s unclear if identifying the information on therapeutic efficacy by “calculating probabilities of classifier models” is intended to further limit learning model that the information on therapeutic efficacy is based on and the “classifier models” in claim 13 refer to the “plurality of gradient boosting classifiers” in claim 1, or if the classifier models recited in claim 13 are unrelated to the plurality of gradient boosting classifiers and are used in addition to the learning model in claim 1 to determine the information on therapeutic efficacy. As such, the metes and bounds of the claim are unclear. For purpose of examination, the classifier models will be interpreted to refer to the plurality of gradient boosting classifiers. 
Claim 16 is indefinite for recitation of “wherein the class weight is identified based on information synergic effect corresponding to the gradient boosting classifier model”. Independent claim 1, from which claim 16 depends, recites “wherein each of the gradient boosting classifier models further use [a] different class weight…”, such that there are multiple class weights, one for each gradient boosting classifier model. Therefore, it is unclear if “the class weight” recited in claim 16 is intended to further limit a single class weight for a single gradient boosting classifier model, or if the claim is intending to further limit all of the class weights corresponding to each of the gradient boosting classifier models. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation will be interpreted to further limit a single class weight or all of the class weights. To overcome the rejection, the limitation could be amended to recite “wherein the class weights for each of the gradient boosting classifier models is identified based on information synergic effect corresponding to the respective gradient boosting classifier model”.
Claim 18 is indefinite for recitation of “wherein the learning parameters include…”. Independent claim 1, from which claim 18 depends, recites “each of the gradient boosting classifier models uses [a]…. different combination of learning parameters…” Therefore, it’s unclear if “the learning parameters’ in claim 18 is intended to refer to the combination of learning parameters in a single gradient boosting classifier model, or all of the gradient boosting classifier models, and if “the learning parameters” is intended to further limit the learning parameters from a single classifier, it’s further unclear which of the gradient boosting classifier models the limitation is intending to further limit. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to refer to the learning parameters in each of the gradient boosting classifier models. To overcome the rejection, the limitation could be amended to recite “wherein the learning parameters for each of the gradient boosting classifier models include…”.
Claim 18 is indefinite for recitation of “wherein the learning parameters include… a number of boosting states”. The meaning of the term “boosting states” is unclear. Applicant’s specification at pg. 12, lines 1-5 discloses that in different models, different combinations of loss functions, learning rates, data sampling ratios, the number of trees forming gradient boosting, and class weights to be learned were used. However, Applicant’s specification does not define or mention “boosting states”, such that one of ordinary skill in the art could ascertain the metes and bounds of the term. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the number of boosting states will be interpreted to mean the number of trees in the gradient boosting classifier.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 9-10, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method of predicting therapeutic efficacy of a combined drug. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
Claim 1 recites the following steps directed to an abstract idea:
identifying first data related to cells;… wherein the first data includes cell-related data at a pathway level identified based on cell-related data at a gene level;
identifying second data regarding a plurality of drugs to be combined;…wherein the second data includes drug-related data at a pathway level identified based on drug-related data at a gene level;
identifying third data for correlation between the plurality of drugs and the cells;
establishing a learning model based on the first data, the second data and the third data;… wherein the learning model is established based on a plurality of gradient boosting classifier models and each of the gradient boosting classifier models use different combination of different feature data and different combination of learning parameters and wherein each of the gradient boosting classifier models further use different class weight corresponding to the gradient boosting classifier model; and 
outputting information on therapeutic efficacy of combined drugs based on the learning model.
The identified claim limitations fall into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, identifying first cell-related data at a pathway level based on gene-level cell-related data, identifying second drug-related data at a pathway level based on gene-level drug-related data, and identifying third data amount to a mere analysis of data (e.g. analyzing pathway data by analyzing constituent gene data) which is recited at a high level of generality such that the steps can be practically performed in mind. Furthermore, establishing a learning model based on gradient boosting classifier models using different combinations of feature data, learning parameters, and class weights can be practically performed in the mind or aided with pen and paper. For example, the broadest reasonable interpretation of establishing a learning model using the gradient boosting classifiers includes using an ensemble of linear regression classifiers, such that learning an ensemble of such classifiers involves iteratively fitting and combining linear regression models, which can be practically performed in the mind aided with pen and paper. Last, the broadest reasonable interpretation of outputting information on therapeutic efficacy of combined drugs based on the learning model involves writing the results of the learning model, which can be practically performed in the mind aided with pen and paper. Therefore, these limitations recite a mental process.
The step of establishing a learning model based on gradient boosting classifier models using different combinations of feature data, learning parameters, and class weights further recites a mathematical concept. Using gradient boosting classifiers involves iteratively combining models, which in certain embodiments includes regression classifiers. Iteratively fitting and combining regression models requires performing mathematical calculations (e.g. multiplication and addition), and therefore, the steps of deducing and using n gradient boosting classifier models is textually equivalent to performing a mathematical calculation. Therefore, these limitations further recite a mathematical concept.
Dependent claims 2-3, 6, 9-10 and 13-19 further recite an abstract idea. Dependent claim 2 further recites the mental process of deducing the drug-related data at the pathway level from drug-related data at the gene level using mapping information. Claim 3 further recites a mental process of analysis of the cell-related data at the gene-level to comprise mutation-related data, or intragenic copy number variation-related data. Dependent claim 6 further recites the mental process of analysis of the drug-related data at the gene level to include on a target at a gene level. Dependent claim 9 further recites the mental process identifying the third data by mapping feature data at a pathway level from the third data a gene level. Dependent claim 10 further recites the mental process of analysis of the third data to comprise drug target-related data, dose-related data, and drug response-related parameters. Dependent claim 13 further recites the mental process and mathematical concept of calculating probabilities of classifier models which predict the combined drug to have a synergic effect and probabilities of classifier models which predict the combined drug to have no synergic effect. Dependent claim 14 further recites the mental process of deducing the cell-related data at the pathway level from cell-related data at the gene level using mapping information. Dependent claim 15 further recites the mental process of using mapping information and module information on a target at a pathway level. Dependent claim 16 further recites the mental process of identifying the class weight based on information relating to synergic effects. Dependent claim 17 further recites the mental process of identifying cell-related data at a pathway level based on a number of mutant genes included in respective pathways. Dependent claim 17 further recites the mental process of identifying cell-related data at a pathway level based on a number of mutant genes included in respective pathways. Dependent claim 18 further recites the mental process and mathematical concept of establishing the learning model using the learning parameters of a loss function, learning rate, and a number of boosting states. Dependent claim 19 further recites the mental process and mathematical concept of establishing the learning model based on cross-validation performance using an ensemble of each of the gradient boosting classifier models. Therefore, claims 1-3, 6, 9-10, and 13-19 recite an abstract idea. [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1-3, 6, 9-10, and 13-19 do not recite additional elements to be analyzed under step 2A prong 2. Therefore, the claims are directed to a judicial exception.  [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because claims 1-3, 6, 9-10, and 13-19 do not recite additional elements to be analyzed under step 2B. Therefore, the claims are not significantly more than the recited judicial exception. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 30 Oct. 2020 with regard to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks claim 1 has been amended to recite the use of a computing device that performs each of the claimed steps to clarify that the claimed invention is not directed merely to an abstract idea (Applicant’s remarks at pg. 6, para. 3).
This argument is not persuasive. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02 II. In this case, claim 1 recites “A method of predicting therapeutic efficacy of a combined drug at a computing device, the method comprising:…”; however, none of the claimed method steps are required to be performed using a computing device, and instead the limitation only recites that the claimed method is intended to be performed using a computer. Furthermore, even if the limitations of the method were performed by a computing device, claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP 2106.04(a)(2) III. C. 

Applicant remarks that the claimed process steps cannot be practically performed in the human mind as they necessarily require the use of a computer to establish a machine learning model (Applicant’s remarks at pg. 6, para. 3 to pg. 7, para. 1). Applicant further remarks that the use of different combinations of feature data and different combinations of learning parameters and class weights in the gradient boosting classifiers does in fact require implementation at the computing device (Applicant’s remarks at pg. 7, para. 1).
This argument is not persuasive. As discussed above, the claims do not require establishing the learning model using a computer. Furthermore, when determining whether a claim that requires a computer recites a mental process, whether the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept is determined. In this case, establishing a learning model of a gradient boosting classifier using different combinations of learning parameters and class weights does not require the use of a computer, and Applicant is merely trying to claim using a computer as a tool to perform the establishing of the model. This position is supported by Ogutu et al. (A comparison of random forests, boosting and support vector machines for genomic selection, 2011, BMC Proceedings, 5(Suppl 3):S11, pg. 1-5; previously cited), which generally discusses gradient boosting classifiers (pg. 2, Col. 2, Par. 2-4) and shows that gradient boosting iteratively adds basis functions to further reduce a selected loss function (e.g. a mean squared error). Iteratively combining models (e.g. linear regression models) to further reduce selected loss functions (e.g. a mean squared error) involves inputting parameters into a model to determine an output, calculating a loss, and then adding new predictor functions and repeating the process, which can be practically performed in the mind or with pen and paper in the simplest embodiment of the claims. Furthermore, merely substituting the input parameters (e.g. learning parameters) and class weights to ensure different combinations of parameters at each classifier also can be practically performed in the mind aided with pen and paper, and therefore does not require the use of a computer Furthermore the step of establishing a learning model based gradient boosting classifier models also falls under the mathematical concept grouping of abstract ideas, as discussed above. Whether a limitation can be practically performed in the mind is not considered for mathematical concepts.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 6, and 9-10 under 35 U.S.C. 103 as being unpatentable over AZDream (Mar. 2016, AstraZeneca-Sanger Drug Combination Prediction DREAM Challenge, Subchallenge 1A and 1B: Final submission: AZDREAM UGENT, pg. 1-3; previously cited) in view of Shopsowitz (April 2016, AstraZeneca-Sanger Drug Combination Prediction DREAM Challenge, Subchallenge 1A and 1B: Final submission: AS-Sanger Drug Combo Prediction Challenge 1, pg. 1-6; previously cited), Costella et al. (A community effort to assess and improve drug sensitivity prediction algorithms, 2014, Nature Biotechnology, 32(12),  pg. 1202-1212 and supplemental pg. 1-103; previously cited), and Ogutu et al. (A comparison of random forests, boosting and support vector machines for genomic selection, 2011, BMC Proceedings, 5(Suppl 3):S11, pg. 1-5; previously cited) in the Office action mailed 30 July 2020 has been withdrawn in view of amendments received 30 Oct. 2020.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over AZDream in view of Shopsowitz, Costello et al., Ogutu et al., as applied to claim 1 above, and further in view of Bansal et al. (A community computational challenge to predict the activity of pairs of compounds, 2014, Nature Biotechnology, 32(12), pg. 1213-1222 and supplementary pg. 1-71; previously cited) in the Office action mailed 30 July 2020 has been withdrawn in view of amendments received 30 Oct. 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2-3, 6, 9-10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over AZDream (Mar. 2016, AstraZeneca-Sanger Drug Combination Prediction DREAM Challenge, Subchallenge 1A and 1B: Final submission: AZDREAM UGENT, pg. 1-3; previously cited) in view of Ogutu et al. (A comparison of random forests, boosting and support vector machines for genomic selection, 2011, BMC Proceedings, 5(Suppl 3):S11, pg. 1-5; previously cited), Ganjisaffar et al. (Bagging Gradient-Boosted Trees for High Precision, Low Variance Ranking Models, 2011, SIGIR’11, pg. 1-10; newly cited), Feurer et al. (Efficient and Robust Automated Machine Learning, 2015, NIPS, pg. 1-9 and supplementary; newly cited), and Abdollahian (Estimating Likelihood of Having a BRCA Gene Mutation Based on Family History of Cancers and Recommending Optimized Cancer Preventive Actions, 2015, USF, pg. 1-74; newly cited), as evidenced by Hofree (Network-based stratification of tumor mutations, 2013, Nature Methods, 10(11), pg. 1108-1115; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 1, AZDream shows identifying a smoothed mutational profile for cell-line data (i.e. first data related to cell lines) (pg. 2, #5), wherein the smoothed mutational profiles are determined by network diffusion on a protein interaction network (e.g. the smoothed mutational profiles include cell-related data at a pathway level) using mutational profiles and gene expression profiles of cell-lines (i.e. cell-related data at a gene level) (Par. 1 and #5).
AZDream shows identifying a drug target neighborhood for each drug (i.e. second data regarding a plurality of drugs to be combined) (pg.1, #1), wherein the drug target neighborhood is based on a gene/protein-protein interaction network (i.e. drug-related data at a pathway level) and is identified by diffusing drug target information on the interaction network (i.e. identified based on drug-related data at a gene level).
AZDream shows identifying monotherapy scores calculated from IC50 values for each drug (i.e. third data related to correlation between the drugs and cells) (pg. 1, para. 3; pg. 2, #5).
AZDream shows training a Support Vector Machine (SVM) model (i.e. establishing a learning model), based on the first smoothed mutational profile, the second drug target neighborhood, and the third monotherapy data. (pg. 1, para. 1; pg. 2, para. 5).
AZDream shows the model is used to calculate synergy for a drug combination (i.e. outputting information on therapeutic efficacy) (pg. 1, para. 1).
Regarding claim 2, AZDream shows the drug target neighborhood (i.e. drug-related data at the pathway level) is determined by diffusing drug target information on a gene/protein-protein interaction network (i.e. based on mapping information of the target information to a gene-gene interaction network).
Regarding claim 3, AZDream shows the cell-related data at the gene level comprises gene-level copy number variation values and mutation values (pg. 2, #3).
Regarding claim 6, AZDream shows the drug-related data at the gene level includes drug target information, which is mapped to a gene-gene interaction network (i.e. information on a target at a gene level) (pg. 1, #1).
Regarding claim 9, AZDream shows finding feature data that is in the drug target neighborhood (i.e. mapping feature data at a pathway level) by correlating the feature data to the monotherapy values of the drug (pg. 2, #5), wherein a monotherapy value of a drug corresponds to the target(s) of the drug (i.e. third data at a gene level).
Regarding claim 10, AZDream shows the monotherapies scores are calculated using the area under the curve of the Hill equation for each drug, which necessarily includes a IC50 value (i.e. drug target-related data), a slope  (i.e. dose-related data), and the maximum cell inhibition (i.e. drug response-related parameters).
Regarding claim 14, AZDream shows the smoothed mutational profile (i.e. cell-related data at the pathway level is determined from gene expression data (i.e. the gene level data) and a network diffusion on a protein interaction network (i.e. based on mapping information).

AZDream does not show the following limitations:
Regarding claim 1, AZDream does not show establishing the learning model based on a plurality of gradient boosting classifier models and each of the gradient boosting classifier models use different combination of features. However, this limitation was known in the art before the effective filing date, as shown by Ogutu et al. 2013 and Ganjisaffar et al.
Regarding claim 1, AZDream does not show the gradient boosting classifier models use different combinations of learning parameters. However, this limitation was known in the art before the effective filing date, as shown by Feurer et al.
Regarding claim 1, AZDream does not show each of the gradient boosting classifier models further use different class weights corresponding to the gradient boosting classifier model. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Abdollahian.
Regarding claim 17, AZDream does not explicitly show the cell-related data at a pathway level is identified based on a number of mutant genes included in respective pathways. However, AZDream shows the smoothed mutational profiles (i.e. the third data related to cell-related data) were generated according to Hofree et al. (pg. 2, #3, e.g. reference [3]). However, these limitation was inherent in AZDream, as shown by Hofree et al.
Regarding claim 18, AZDream does not show the learning parameters include a loss function, a learning rate, and a number of boosting states. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Ganjisaffar et al.

Regarding claim 1, Ogutu et al. shows a comparison of classification methods for genomic data, which includes using an ensemble of gradient-boosted models, and gradient boosted models are robust to outliers, missing data, and numerous correlated and irrelevant variables, and that gradient-boosted models are more accurate than random forests and SVM classifiers (Abstract; pg. 2, Col. 2, Par. 1).
Regarding claim 1, Ganjisaffar et al. shows a method for building a plurality of gradient boosting classifier model to be combined in a single prediction (Abstract), which includes sampling random features in each gradient boosting classifier (i.e. each gradient boosting model includes a different combination of features) (pg. 3, col. 1, para. 7 to col. 2, para. 1) and adjusting various learning parameters, including feature sampling rate and learning rate in the gradient classifier model (pg. 3, col. 2, para. 3-5). Ganjisaffar et al. further shows that the random sampling of feature data increases diversity in the final ensemble of models, and that the aggregated models improve model accuracy (pg. 5, col. 1, para. 4).
Further regarding claim 1, Feurer et al. shows a method for machine learning (Abstract), which, creates an ensemble of models, including of gradient boosting models (Table 1, e.g. gradient boosting), each with different combinations of hyperparameters (i.e. learning parameters) (pg. 4, para. 2 and 5-8), instead of using only the best-performing hyperparameter setting (pg. 4, para. 2).. Feurer et al. further shows the method yields further classification efficiency and robustness (pg. 8, para. 3).
Further regarding claim 1, Abdollahian shows a method for generating a machine learning model using mutation data (Abstract), which includes tuning the models by using different class weights (pg. 14, para. 2 to pg. 15, para). Abdollahian et al. further shows tuning different class weights in the models accounts for class imbalance (pg. 14, para. 2 to pg. 15, para. 1).
Regarding claim 17, Hofree et al. discloses the method for determining smoothed mutational profiles, used by AZDream, involves mapping mutations onto a protein-protein interaction network (Figure 1; pg. 1109, col. 1, para. 2) and then determining co-occurrences of mutations in the same gene of a network (i.e. a number of mutant genes in a respective pathway) (Figure 1b, e.g. co-occurrence of genotype 1 and 2). Accordingly, this limitation is inherent in AZDream.
Regarding claim 18, Ganjisaffar et al. shows the tuned learning parameters includes a learning rate (pg. 3, col. 2, para. 3-4; Table 3). Ganjisaffar et al. shows the other learning parameters include a cost (i.e. loss) function and a number of trees (i.e. a number of boosting states) (pg. 2, col. 1, para. 2; pg. 5, col. 1, para. 2). Therefore, when combined with the method of Feurer, which when tuning the learning parameters, uses an ensemble of models with different learning parameters rather than selecting a single best parameter (pg. 4, para. 2 and 5-8), as discussed above, the resulting combination of learning parameters necessarily includes a different combination of a cost function, learning rate, and number of boosting states (e.g. the learning rates differ in each model). Ganjisaffar et al. further shows tuning the learning parameters achieves the best modeling results (pg. 3, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by AZDream et al. to have used a gradient boosting classifier, rather than a support vector machine, as shown by Ogutu et al. (Abstract; pg. 2, Col. 2, Par. 1). The motivation would have been to use a model that is robust to outliers, missing data, and correlated and irrelevant variables, and is more accurate than SVM classifiers (Abstract; pg. 2, col. 2, para. 1). This modification would have had a reasonable expectation of success because both AZDream and Ogutu et al. show using machine-learning algorithms on biological data.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gradient boosting models made obvious by AZDream in view of Ogutu et al to have further included different combinations of feature data, as shown by Ganjisaffar et al. (pg. 3, col. 1, para. 7 to col. 2, para. 1). The motivation would have been to introduce diversity in the final ensemble of models and to improve model accuracy, as shown by Ganjisaffar et al. (pg. 5, col. 1, para. 4). This modification would have had a reasonable expectation of success because Feurer et al. also shows utilizing an ensemble of gradient boosting models, as discussed above.
It would have been further prima facie obvious to have modified the gradient boosting model made obvious by AZDream in view of Ogutu et al. and Ganjisaffar et al., to have established the learning model using a plurality of gradient boosting models each using different combinations of learning parameters, as shown by Feurer et al. (pg. 4, para. 2 and 5-8). The motivation would have been to increase classification efficiency and robustness, as shown by Fuerer et al. (pg. 8, para. 3). This modification would have had a reasonable expectation of success because Ogutu et al. shows tuning parameters in a stochastic gradient boosting model (pg. 2, col. 2, para. 3-4).
It would have been further prima facie obvious to have modified the gradient boosting models to have further tuned the class weights in the models, as shown by Abdollahian (pg. 14, para. 2 to pg. 15, para. 1), which would have resulted in gradient boosted models with different class weights when combined with the method shown by Fuerer et al. (pg. 4, para. 2 and 5-8) and discussed above. The motivation would have been to account for class imbalance, as shown by Abdollahian (pg. 14, para. 2 to pg. 15, para. 1). This modification would have had a reasonable expectation of success because both Feurer et al. and Ganjisaffar et al. also show tuning various hyperparameters (i.e. learning parameters) within a gradient boosting classifier.
It would have been further prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the gradient boosting classifier models made obvious by AZDream in view of Ogutu, Feurer, Ganjisaffar, and Abdollahian, to have tuned the learning rate parameter, as shown by Ganjisaffar et al (pg. 3,col. 2, para. 3-4; Table 3), resulting in a different combination of learning rate, loss function, and number of trees in each of the gradient boosting classifiers, as discussed above. The motivation would have been to tune the model to achieve the best results, as shown by Ganjisaffar et al. (pg. 3, col. 2, para. 3). This modification would have had a reasonable expectation of success because Feurer et al. also shows the method is applicable to parameters in gradient boosting models (Table 1). Therefore, the invention is prima facie obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AZDream in view of Ogutu et al., Ganjisaffar et al., Feurer et al., and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, and further in view of Bansal et al. (A community computational challenge to predict the activity of pairs of compounds, 2014, Nature Biotechnology, 32(12), pg. 1213-1222 and supplementary pg. 1-71; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 13, AZDream in view of Ogutu et al., Ganjisaffar et al., Feurer et al.,  and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, does not show predicting and evaluating the combined therapeutic efficacy of the drugs to be combined is performed by calculating probabilities of classifier models which predict the combined drug to have a synergic effect and probabilities of classifier models which predict the combined drug to have no synergic effect. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Bansal et al.
Regarding claim 13, Bansal et al. shows classifying drug pairs into synergistic vs non-synergistic and calculating probabilities (e.g. AUC) for the classification (Supp., pg. 17, Par. 2). Bansal et al. further shows classifying drug pairs into synergistic vs non-synergistic is easier than predicting the specific amount of synergy between two drugs (Supp. pg. 17, Par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method made obvious by AZDream in view of Ogutu et al., Ganjisaffar et al., Feurer et al., and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, to have calculated probabilities of having a synergistic effect or no synergistic effect (Supp., pg. 17, Par. 2), as shown by Bansal et al. The motivation would have been because classifying drug pairs into synergistic vs non-synergistic is easier than predicting the specific amount of synergy between two drugs (Supp. pg. 17, Par. 2), as shown by Bansal et al. This modification would have had a reasonable expectation of success because both AZDream and Bansal et al. show predicting synergy of drug combinations. Therefore, the invention is prima facie obvious.        

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AZDream in view of Ogutu et al., Ganjisaffar eta l., Feurer et al., and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, and further in view of Shopsowitz (April 2016, AstraZeneca-Sanger Drug Combination Prediction DREAM Challenge, Subchallenge 1A and 1B: Final submission: AS-Sanger Drug Combo Prediction Challenge 1, pg. 1-6; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 15, AZDream shows identifying a drug target neighborhood for each drug (i.e. second data regarding a plurality of drugs to be combined) (pg.1, #1) based on a gene/protein-protein interaction network (i.e. drug-related data at a pathway level) and is identified by diffusing drug target information on the interaction network (i.e. the drug target neighborhood includes mapping information).
Regarding claim 15, AZDream in view of Ogutu et al., Ganjisaffar et al., Feurer et al.,  and Abdollahian, as evidenced by Hofree, as applied to claim 1 above does not show the mapping information includes module information on the target at a pathway level. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Shopsowitz.
Regarding claim 15, Shopsowitz shows a method for predicting drug synergy which includes creating pathway features by determining GO terms and KEGG terms related to cancer (i.e. module and mapping information) associating with target-genes of the drugs (i.e. drug-related data) (pg. 4, Module D). Shopsowitz further shows using information about pathways targeted by drug combinations could be useful for predicting the combined effect of drugs (pg. 2, Par. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by AZDream to have used module information on a drug target, as shown by Shopsowitz (pg. 4, Module D). The motivation would have been to use information about pathways targeted by drug combinations to aid in the prediction of combined drug effects, as shown by Shopsowitz (pg. 2, Par. 1). This modification would have had a reasonable expectation of success because both AZDream and Shopsowitz show methods of predicting drug synergy by incorporating pathway information.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AZDream in view of Ogutu et al., Ganjisaffar et al., Feurer et al.,  and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, and further in view of Sklearn (scikit learn documentation, 2015, pg. 1-17; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 16, AZDream in view of Ogutu et al., Ganjisaffar et al., Feurer et al.,  and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, does not show the class weights are identified based on information related to a synergic effect corresponding to the gradient boosting classifier model. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Sklearn.
Regarding claim 16, Sklearn discloses various parameters for machine learning models, including a class weight parameter that is selected as inversely proportional to the class frequencies in a training set (pg. 11, para. 2). Accordingly, in the context of the machine learning model for predicting drug synergy, as shown by AZDream (pg. 1, para. 1; pg. 2, para. 5), such class weights are determined based on the frequencies of drug pairs having synergy or not in a training set (i.e. based on information related to synergic effect).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by AZDream in view of Ogutu et al., Ganjisaffar et al., Feurer et al.,  and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, to have selected class weights based on the inverse proportion of the class frequencies (i.e. based on synergy and non-synergy class frequencies), as shown by Sklearn (11, para. 2). The motivation would have been the simple substitution of the class weights shown by Abdollahian (pg. 14, para. 2 to pg. 15, para) for the class weights shown by Sklearn (pg. 11, para. 2), to obtain the predictable result of gradient boosting models with the class weights of Sklearn. Therefore, the invention is prima facie obvious.
                                                                                                

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AZDream in view of Ogutu et al., Ganjisaffar eta l., Feurer et al.,  and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, and further in view of Petersen et al. (Cross-Validated Bagged Learning, 2008, J Multivar Anal., 25(2), pg. 260-266; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 19, AZDream in view of Ogutu et al., Ganjisaffar eta l., Feurer et al.,  and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, does not show the learning model is established based on cross-validation performance using an ensemble of each of the gradient boosting classifier models. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Petersen et al.
Regarding claim 19, Petersen et al. shows a method for a cross-validation bagging method (Abstract), which includes performing cross-validation on a bootstrap aggregated ensemble of models (pg. 9, para. 4; Figure 1D). Petersen et al. further shows performing cross-validation after bootstrap aggregation results in a high dimensional fit of the parameter of interest with a sensible trade-off between bias and variance (pg. 9, para. 4).
It would have been prima facie obvious to have modified the method made obvious by AZDream in view of Ogutu et al., Ganjisaffar eta l., Feurer et al., and Abdollahian, as evidenced by Hofree, as applied to claim 1 above, to have established the learning model using cross-validation on an ensemble of the models, as shown by Petersen et al. (pg. 9, para. 4; Figure 1D). The motivation would have been to achieve a high dimensional fit of parameters of interest with a sensible trade-off between bias and variance, as shown by Petersen et al. (pg. 9, para. 4). This modification would have had a reasonable expectation of success because Ganjisaffar et al. shows bagging an ensemble of gradient boosting models (pg. 5, col. 1, para. 4) and Feurer et al. also shows creating an ensemble of gradient boosting models (Abstract; Figure 1), for which the method of Petersen et al. would apply to. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 30 Oct. 2020 with regard to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that “a set of genes as the drug’s target neighborhood” of AZDream corresponds to the drug-related data at a pathway level, however, the set of genes does not disclose any features related to a pathway level (Applicant’s remarks at pg. 8, para. 2). Applicant further remarks that the drug target neighborhood is a simple transformation of gene level data and is not pathway level data (Applicant’s remarks at pg. 9, para. 3).
This argument is not persuasive. The drug target neighborhood (i.e. the drug-related data at a pathway level) shown by AZDream is determined by performing a network diffusion on a gene/protein-protein interaction network on the drug’s target information and selecting the set of genes within a threshold distance as the drug target neighborhood (pg. 1, #1). Accordingly, the drug target neighborhood represents the genes connected to the drug target via pathways, and therefore, is pathway-level data.

Applicant remarks that examiner argues that AZDream’s “gene level mutation and CNV matrix to obtain a smoothed mutational profile” corresponds to “the [cell-related] pathway level data”, but the mutational profile is at the gene-level and does not disclose any features related to pathway level data (Applicant’s remarks at pg. 8, para. 3).
This argument is not persuasive. The smoothed mutational profile of AZDream is determined by taking the mutation, copy number, and expression data for the cell-lines, and then performing network diffusion on a protein interaction network to obtain the smoothed mutational profile (pg. 2, #3 and #4). Like for the drug target neighborhood, the smoothed mutational profile corresponds to the genes connected to the genes in the original mutation profile via pathways in the protein interaction network, and therefore, is pathway-level data. This process of network diffusion is further explained in the method of Hofree et al., which was used by AZDream to perform the network diffusion (e.g. see reference [3] in AZDream); Hofree et al. shows the network diffusion process for a mutational profile propagates the mutation profile along the interaction network, further demonstrating that the smoothed mutational profile is pathway-level data (Figure 1a-b; pg. 1109, col. 1, para. 2).

Applicant further remarks that AZDream uses support vector regression and PLS regression to establish a learning model, and the present invention uses gradient boosting classifier models, and therefore, the technical characteristics of AZDream are completely different from the present invention (Applicant’s remarks at pg. 8, para. 3). Applicant further remarks that in AZDream or Costello, a learning model using SVM is disclosed, which uses a simple linear model to generate a learning model, and therefore, AZDream and Costello use different structures of the learning model that are not at all relevant to the claimed invention (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive because AZDream is not used to show the gradient boosting classifier models recited in claims. Instead, Ogutu et al., Ganjisaffar et al., and Feurer et al. are used to show the gradient boosting classier models as claimed. AZDream is used to show the use of the claimed features (i.e. first data related to cells, second data regarding a plurality of drugs, and third data for correlation between the drugs and the cells) in training a machine learning model for predicting synergy of drug combinations. Ogutu et al. specifically overviews various types of machine learning models, including support vector machines, as used in AZDream, and gradient boosting classifiers, and comparing the different models on a single data set (pg. 2, col. 1, para. 2-3; Table 1), demonstrating that one of ordinary skill in the art can use one of several machine learning models, including a gradient boosting classifier model, to classify data. Further regarding Costello, this argument is not persuasive because Costello is not used in the current rejection.

Applicant remarks that Shopsowitz discloses pathway analysis but does not show or suggest “the first data includes cell-related data at a pathway level identified based on cell-related data at a gene level and the second data includes drug-related data at a pathway level identified based on drug-related data at a gene level” as claimed (Applicant’s remarks at pg. 8, para. 4). Applicant further remarks that Shopsowitz discloses a learning model that uses pathway level data, but the pathway level data is not data identified based on the gene level data, but is just given data (Applicant’s remarks at pg. 9, para. 3 to pg. 10, para. 1).
This argument is not persuasive because Shopsowitz is not used to show those claimed features, which are instead shown by AZDream, as discussed above.

Applicant remarks that Ogutu discloses the technical characteristics of a gradient boosting model (GBM), but the present invention uses a plurality of GBMs, which each use different combinations feature data, different combinations of learning parameters, and different class weights, and Ogutu has no disclose or suggestion of these features (Applicant’s remarks at pg. 8, para. 5 to pg. 9, para. 1).
This argument is not persuasive because it does not take into account the newly cited references Feurer et al., Ganjisaffar et al., and  Abdollahian, which make obvious the use of a plurality of GMs each with different combinations of feature data, different combinations of learning parameters, and different class weights, as discussed above.

Applicant remarks Costello merely discloses the features of the support vector machine, but does not disclose the technical features of the present invention regarding GMBs (Applicant’s remarks at pg. 9, para. 2).
This argument is not persuasive because Costello is not used in the above rejection.

Applicant remarks that due to gene level data having a very high dimension, learning load is large and efficiency is low; however, using pathway level data identified based on gene level data results in data with a lower dimension, which has the effect of increasing learning efficiency (Applicant’s remarks at pg. 9, para. 3). Applicant further remarks that in this way, the present invention can derive and use data with high learning efficiency to generate the learning model by selecting target gene level data and identifying effective pathway level data based on the selected gene level data (Applicant’s remarks at pg. 9, para. 3). 
This argument is not persuasive. The broadest reasonable interpretation of “pathway-level data” includes any data relating to pathways. Furthermore, the claims do not recite that the pathway-level data is lower-dimension data than gene-level data. Instead, the claims recite “the first data includes cell-related data at a pathway level identified based on cell-related data at a gene level” and “the second data includes drug-related data at a pathway level identified based on drug-related data at a gene level”, which involves identifying cell-related and drug-related pathway data based on gene data. Accordingly, the smoothed mutational profile pathway level and the drug target neighborhood shown by AZDream corresponds to cell-related pathway-level data and drug-related pathway level data, respectively, as claimed. If Applicant intends to require that the pathway-level data is lower-dimension data than the gene-level data, then the claims should be further amended to specify the metes and bounds of “pathway level data”.

Applicant remarks that claim 1 recites "the learning model is established based on a plurality of gradient boosting classifier models and each of the gradient boosting classifier models use different combination of different feature data and different combination of learning parameters, and each of the gradient boosting classifier models further use different class weight corresponding to the gradient boosting classifier model.", and that none of the cited reference disclose any feature relating to adjusting the class weights of the learning model in consideration of the synergic effect (Applicant’s remarks at pg. 10, para. 3). Applicant further remarks that using a different class weight to each gradient boosting classifier is more effective in solving biological problems, and solves the imbalance problem between classes (Applicant’s remarks at pg. 10, para. 3 to pg. 11, para. 1).
This argument is not persuasive because it does not take into account the newly cited references of Feurer et al., Ganjisaffar et al., and Abdollahian, which make obvious the use of a plurality of Gradient Boosting models using different class weights, as discussed above.

Applicant remarks the dependent claims are in condition for allowance for the same reasons discussed above and for the additional features they recite (Applicant’s remarks at pg. 11, para. 2).
This argument is not persuasive for the same reasons discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631